Citation Nr: 1634722	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  06-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active duty service from July 1991 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2014, the Board denied the claim.  The Veteran appealed, and in February 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR).

In June 2015 and February 2016, the Board remanded the claim for further development.


FINDING OF FACT

A lumbar spine disability was not demonstrated while on active duty, lumbar arthritis was not compensably disabling within one year of separation from active duty, and such a disorder is not otherwise etiologically related to active service.


CONCLUSION OF LAW

A lumbar disorder was not incurred or aggravated inservice, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Review of the record reveals appropriate notice followed by adjudication was issued; the Board can find no basis for prejudice in this appeal regarding notice.

VA fulfilled its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, lay statements, and identified VA and private medical records are associated with the file.  The Board has considered the statements and the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA medical examinations were obtained in January 2005, March 2014, and August 2015.  A VA addendum opinion was obtained in April 2016.  The April 2016 report considered the previous clinical examinations and the Veteran's reported symptoms (lay statements) and opinions supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Pursuant to the Board's June 2015 remand instructions, a VA examination and opinion were obtained in August 2015, and a new Supplement Statement of the Case was mailed to the Veteran in November 2015.  Pursuant to the Board's February 2016 remand instructions, a VA opinion was obtained in April 2016, and a new Supplement Statement of the Case was mailed to the Veteran in April 2016.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's June 2015 and February 2016 remand instructions.  Additionally, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency and credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for a low back disability.  He essentially contends that he has back pain that began on active duty, stemming from an in-service injury suffered in 1994 after a tent pole fell approximately 15 feet and hit him.

The Veteran's service treatment records (STRs) show that his April 1991 entrance examination was negative for any evidence of a back disability.  The Veteran was treated in service on several occasions for back pain from November 1994 through November 1995.  In November 1994, the Veteran complained of back pain.  He reported that he had a history of back trauma in July 1994, when a center tent pole fell on his back from 15 feet while he was bending over.  Physical examination revealed full flexion of the lumbar spine with moderate tenderness to L-5 palpation.  No crepitus was noted, and deep tendon reflexes were shown as normal bilaterally in the lower extremities.  The Veteran was noted to move a little slowly when rising from a chair.  There were no sensory deficit.  X-rays of the lumbar spine showed no evidence of fracture or dislocation.  The assessment was noted as soft tissue low back pain.  In an August 1995 treatment note, the Veteran complained of low back pain after being struck in the back while playing football the previous day.  Physical examination revealed symptoms of low back pain without radiation into the lower extremities.  No other findings were shown.  The assessment was mechanical back pain.  In November 1995, the Veteran complained of low back pain, which he related to the incident when the tent pole fell on his back in 1994.  Physical examination revealed minimal swelling at L3-4 without ecchymosis or atrophy.  His gait was within normal limits.  He was noted to have full range of motion of the lumbar spine with increased symptoms when bending to the left side more than the right side.  His reflexes were normal and there were no neurological deficits.  The assessment was mechanical low back pain.  The records did not contain further treatment for any low back condition.  A February 1996 examination was negative for any evidence of a back disability.

VA treatment records showed that the Veteran has been receiving ongoing treatment for low back pain, and has been prescribed medication to treat this condition.  In June 2004, the Veteran presented for an evaluation of chronic lower back pain, which he reported had been present for the past year or more.  He complained of progressive severity of pain over the past six months.  He reported occasional numbness and tingling in his lower extremities.  He denied motor loss, decreased sensation, and urinary complaints.  He was able to ambulate without difficulty.  An August 2004 treatment note showed a past history of lumbago, which was noted as stable.  The Veteran complained of pain to the left side of his body from a tent falling on him in the military.  In September 2004, the Veteran complained of back pain.  In November 2005, the Veteran complained of back pain.  His lumbar spine X-rays were normal.

In a statement dated in October 2004, the Veteran's mother attested that while the Veteran was in service, he told her about hurting his back when a tent pole fell and hit him.  The Veteran's mother wrote that the Veteran informed her that he had been pinned for approximately 10 or 15 minutes before help arrived.

In a VA examination dated in January 2005, the Veteran reported back pain since 1996 after being pinned under a large tent while in the military.  The examiner indicated that the Veteran received care at sick call, but has not had any treatment until June 2004.  A physical examination revealed full flexion of the lumbar spine with moderate tenderness to palpation at L-5.  The examiner diagnosed the Veteran with a low back mechanical strain.  The examiner indicated that there were no significant osseous or articular findings on review of a June 2004 X-ray of the lumbar spine.  The examiner noted that the Veteran did not report for a magnetic resonance imaging of his lumbar spine.

Billing statements from Johnston Chiropractic Clinic showed treatment for the back (ultrasounds, spinal manipulation, and muscle stimulation treatments) from September 2002 to October 2002.

VA treatment records dated from June 2004 to April 2016 showed continued treatment and complaints of low back pain.  A September 2013 VA treatment note showed complaints of chronic back pain treated with muscle relaxant medication.  The Veteran was seen in emergency room in June 2014 for middle-upper back pain, treated with Clinoril, Flexaril and Toradol. 

In a VA examination dated in December 2013, the examiner diagnosed the Veteran with an in-service low back mechanical strain, which he noted was a temporary condition.  The examiner also diagnosed the Veteran with lumbar spondylosis/degenerative joint disease, which he noted was a new and separate condition.  After a discussion of the Veteran's medical history, the examiner opined that it was less than likely that the Veteran's current low back disability is related to his active duty service.  The examiner explained that current radiographic studies revealed mild lumbar spondylotic changes, which is a new and separate condition.  He explained that while the evidence does indicate a lower back injury starting in 1994, there is no evidence of treatment for an ongoing lower back condition from 1996 until approximately 2004.  The examiner noted that VA treatment records showed that the back pain diagnosed in 2004 started about a year prior.  The examiner therefore found that there was insufficient evidence to establish a chronic lower back condition between the Veteran's military separation in August 1996 and his complaints of low back pain in June 2004.  He explained that the most likely etiology of the lumbar spondylosis/degenerative joint disease is degenerative change related to the normal aging process.  The examiner wrote that spondylosis is a natural process of aging, is seen in 10 percent of individuals by the age of 25 years, and in 95 percent of the population by the age of 65 years.

In a February 2015 JMR, the parties agreed that the Board failed to address some of the lay statements of record which appeared to pertain to continuity of symptoms since service.  

In a VA examination dated in August 2015, Veteran underwent a new VA examination and an additional VA opinion was obtained.  The opinion was identical to the December 2013 VA opinion and did not address the deficiencies indicated in the JMR. 

In an April 2016 addendum opinion, the examiner stated that the previous VA examinations and opinions indicated the Veteran had no pre-military back conditions, and had an assessment of temporary in-service mechanical low back pain/strain without residuals, and new-onset and unrelated mild lumbar spondylosis diagnosed in 2013.  There were unfavorable opinions stating the majority of evidence failed to establish a link of the in-service diagnosis to the lumbar spondylosis diagnosed in 2013.  Specifically, an annual in-service February 1996 examination did not indicate back issues or findings to suggest or support an ongoing condition; the spondylosis diagnosed in December 2013 was most likely a new and separate condition because normal lumbar spine X-rays in June 2004 and January 2005 were noted.  Additionally, there was widespread vertebral spondylosis, documented on radiographic studies, suggesting the lumbar spondylosis was most likely related to degenerative changes of aging and to his manual labor occupational history rather than trauma because of the mild severity of the spondylosis at diagnosis in December 2013.  The examiner noted that while the Veteran reported intermittent, ongoing lower back pain after military separation, based on the Veteran's educational history and training, he is not qualified to make an etiological attribution for these back symptoms.

The examiner also found that given that the Veteran had a post-military, robust occupational history of manual labor, this is very likely a cause of his intermittent post-military back pains.  Post-service private records from Johnston Chiropractic Clinic dated from September 2002 until October 2002 indicate treatment for a non-specified back condition, which neither establishes an etiology of the back pain, nor helps to establish a nexus linking the pain to military service.  Again, the weight of medical evidence supports that it is not at least as likely as not that there is a nexus linking the Veteran's current lumbar spondylosis and an in-service injury or event.

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for lumbar spine disorder.

The Board notes that there is no probative evidence that the Veteran's currently diagnosed lumbar spine disorder was first manifested during active service.  Although there is evidence of an in-service injury, there is no evidence of a diagnosed chronic back disorder, to include arthritis, during that time.  Further, arthritis in any joint was not compensably disabling within one-year of discharge from active duty.  

The April 2016 VA opinion is of significant probative value.  The report was based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of injuries in service and continuity of pain thereafter, and provided adequate rationale for his opinion that the majority of the evidence weighed against a finding that the current back disability was related to service.  Based on all the evidence, the examiner concluded that the Veteran's current lumbar spine disorder was not caused by or a result of any incident in military service.  The examiner's conclusions were fully explained and consistent with the evidence of record. 

The Board has considered the Veteran's reports that he experienced a continuity of lumbar spine problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of lumbar spine problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

Although the Veteran complained of back pain in service, there are no complaints from November 1995 through separation.  There were no complaints on separation examination, and the February 1996 separation examination report noted the spine as normal.  After service, there is no evidence that the Veteran sought treatment for lumbar spine problems for multiple years.  According to the medical evidence of record, the Veteran first reported back problems in September 2002, more than 6 years after separation from active duty, however there are no records that indicate why the Veteran sought care.  There are no additional treatment records dated between separation and September 2002.  

The Board acknowledges the assertions that the claimant's lumbar disorder was caused by his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his orthopedic and neurological disorders because he does not have the requisite medical knowledge or training to provide an opinion on such complex medical issues.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of a lumbar spine disorder requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiners, medical professionals, who considered the Veteran's lay reports as to his pain.  Additionally, the examiners based their opinions on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current lumbar spine disorder was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


